Case 2:20-cv-11246-PA-E Document 13 Filed 03/08/21 Page 1 of 3 Page ID #:41



     CARLSON & MESSER LLP
 1 David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 2 Stephen A. Watkins (SBN 205175)
     watkinss@smtlaw.com
 3 5901 W. Century Boulevard, Suite 1200
     Los Angeles, California 90045
 4 Telephone: (310) 242-2200
     Facsimile: (310) 242-2222
 5
     MAC MURRAY & SHUSTER LLP
 6 LISA A. MESSNER, (Pro Hac Vice to be filed)
     lmessner@mslawgroup.com
 7 CHRISTOPHER C. WAGER, (Pro Hac Vice to be filed)
     cwager@mslawgroup.com
 8 6525 W. Campus Oval, Suite 210
     New Albany, Ohio 43054
 9 Telephone: (614) 939-9955
     Facsimile: (614) 939-9954
10
     Attorneys for Defendant,
11 SEIDLER OIL & GAS, LP

12                                UNITED STATES DISTRICT COURT
13                               CENTRAL DISTRICT OF CALIFORNIA
14
     TERRY FABRICANT, individually                   Case No. 2:20-cv-11246-PA-E
15 and on behalf of all others similarly
     situated,
16                                                   Judge Percy Anderson
                         Plaintiff,
17                                                   NOTICE OF SETTLEMENT
     v.
18
     SEIDLER OIL & GAS, LP, et al.,
19
                         Defendants.
20

21

22                  PLEASE TAKE NOTICE that a settlement in this matter has been reached
23 between all parties. The parties anticipate that they will complete the settlement, and

24 file a stipulation of dismissal, within 30 days from the date of this notice. In light of

25 the settlement, the parties request that the Court take off calendar all future hearing

26 dates in this case.
27

28
     {00147533;1}                                                       Case No. 2:20-cv-11246-PA-E
                                                                         NOTICE OF SETTLEMENT
Case 2:20-cv-11246-PA-E Document 13 Filed 03/08/21 Page 2 of 3 Page ID #:42




 1    DATED: March 8, 2021         CARLSON & MESSER LLP

 2                                          /s/ David J. Kaminski
 3                                 David J. Kaminski
                                   Stephen A. Watkins
 4                                 Attorneys for Defendant, Seidler Oil & Gas, LP
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     {00147533;1}                                               Case No. 2:20-cv-11246-PA-E
                                                                 NOTICE OF SETTLEMENT
Case 2:20-cv-11246-PA-E Document 13 Filed 03/08/21 Page 3 of 3 Page ID #:43




 1                                     CERTIFICATE OF SERVICE
 2                  I, David J. Kaminski, hereby certify that on this 8th day of March, 2021, a true
 3 and accurate copy of the foregoing NOTICE OF SETTLEMENT was filed through the

 4 ECF system, which will send notification of such filing to the e-mail addresses

 5 associated with this case.

 6                                                          /s/David J. Kaminski
 7                                                          David J. Kaminski
                                                            CARLSON & MESSER LLP
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     {00147533;1}                                                            Case No. 2:20-cv-11246-PA-E
                                                                              NOTICE OF SETTLEMENT
